DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to applicant’s communication filed May 9, 2022 in response to PTO Office Action dated April 5, 2022.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 8, and 15 have been amended.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selinger (US# 2009/0113235) in view of Choi et al. (US# 2019/0065389).
Regarding claim 1, Selinger teaches a first memory device (150) having a first media type (storage device); a second memory device (storage device)having a second media type… and a processing device [RAID controller 140], operatively coupled with the first memory device and the second memory device [Fig. 1], to perform operations comprising:
 receiving a host operation to be performed at the system [0031, lines 3-4]; 
determining a plurality of sub-operations associated with the host operation, each sub- operation corresponding to a respective one of the first memory device or the second memory device [0031 & 0023; striping requires writing portion of initial write data individually to multiple, distinct storage devices]; and 
assigning each of the plurality of sub-operations to a respective one of a first media sequencer (disk controller for first device) associated with the first memory device or a second media sequencer (disk controller for second device) associated with the second memory device based on the first media type and the second media type [claimed subject matter does not indicate that first and second media types are distinct; 0031, where the sequencers has been interpreted as the disk controllers where the RAID controller assigns each suboperation of the stripe write to each device according to the storage configuration of the type of storage device used in the array comprising the RAID system; see also 0025].

Selinger teaches that the first media types and second media types comprise flash storage devices [0025], but fails to distinctly indicate that the first and second media types are different media types.  Choi et al. teaches NAND and a flash RAID array comprising 3D XPoint chips (a form of crosspoint memory device; 0045, lines 17-19].  There it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash RAID system of Selinger to include the crosspoint devices of Choi et al. as a secondary device, because then improved drive performance and data protection could be implemented for data that requires these benefits [0060].

Regarding claim 2, Selinger teaches wherein the processing device is to perform operations further comprising: transmitting a first sub-operation of the plurality of sub-operations to the first media sequencer associated with the first memory device; and transmitting a second sub-operation of the plurality of sub-operations to the second media sequencer associated with the second memory device [aligning of data pages for each device of the stripe, page 4, claim 8; see also 0031].

Regarding claim 3, Selinger teaches wherein the first media sequencer is to determine first page operations for the first memory device having the first media type based on the first sub-operation of the plurality of sub-operations, and wherein the second media sequencer is to determine second page operations for the second memory device having the second media type based on the second sub-operation of the plurality of sub-operations [aligning of data pages for each device of the stripe, page 4, claim 8; see also 0031].

Regarding claim 4, Selinger teaches wherein each of the first memory device and the second memory device are associated with a respective channel of a plurality of channels of the processing device, and wherein each of the first media sequencer and the second media sequencer is associated with different respective channels of the plurality of channels [0031, as noted above, sequence is interpreted as individual device controller, where each controller is responsible for actual writing of data to their respective storage device along data bus/channels].

Regarding claim 5, Selinger teaches a plurality of error correction components, wherein each error correction component is included in a different channel of the plurality of channels [Fig. 3A; Two parity devices contain individual busses/channels].

Regarding claim 6, Choi et al. teaches a flash RAID array comprising 3D XPoint chips (a form of crosspoint memory device; 0045, lines 17-19].  

Regarding claim 7, Selinger teaches wherein the second memory device having second first media type comprises a negative-and (NAND) memory device [RAID array comprises NAND flash devices, 0025 lines 7-9].


Claims 8-14 and 15-20 comprise subject matter closely resembling that of claims 1-4, 6, and 7, and are rejected by Selinger for the same reasons as disclosed supra regarding claims 1-4, 6, and 7

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new ground of rejection.
The independent claims have been amended to indicate that the first and second media devices are different types.  The incorporation of Choi et al. who teaches including flash memory chips of at least NAND (like that of Selinger) and crosspoint types together on separate channels to create a RAID, where data can be stiped to specific chips with parity data also to a separate chip [0046].  Therefore the combination of Selenger and Choi et al. teach the subject matter as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133